Schuchman, J.
The chattels are described as follows: Eleven cotton linings, 610 1-4 yds.; 9 cotton linings, 459 yds.; 3 6-4 woolen cloth, 2014-8 yds.
This description is not sufficient to enable the sheriff to determine from it, with some degree of accuracy and intelligence, what he was required to replevy. Van Dyke v. N. Y. State Banking Co., 18 Misc. Rep. 661; 77 N. Y. St. Repr. 736; Schweitering v. Rothschild, 84 N. Y. St. Repr. 206.
In the case of McCarthy v. Ockerman, 154 N. Y. 565, the Court of Appeals held the description sufficient, hut that one is different from the one under consideration. Ho amendment of the affidavit can he allowed on this appeal; because the appeal papers .do not show or recite that the same was asked for on the argument of the motion.
*412Order reversed, with $10 costs and disbursements, and the motion granted, with $10 costs.
Oloott, J., concurs.
Order reversed, with $10 costs, and motion granted, with $10 costs.